department of the treasury internal_revenue_service washington d c chief_counsel number info release date uil date cc tege eoeg et2 genin-104275-03 dear reference income as wages or royalty payments this letter responds to your correspondence dated date requesting that we rescind our previous memorandum and provide a taxpayer conference prior to any further action being taken on your case a revenue_agent conducting an examination in your case requested advice regarding various employment_tax issues our memorandum to the revenue_agent was not a private_letter_ruling or a technical_advice_memorandum but instead was an internal legal opinion which we refer to as chief_counsel_advice chief_counsel_advice is required to be publicly disclosed see sec_6110 you received a notice of intention to disclose this provided you the opportunity to ensure the internal_revenue_service did not disclose any taxpayer specific information prior to public release of the memorandum it did not seek or require a taxpayer response based on the legal merits of the memorandum the memorandum was not a final_decision the memorandum was informal legal advice to a revenue_agent the memorandum was based on our understanding of the facts if you have a disagreement with the facts or the legal analysis we encourage you to bring it to the attention of the revenue_agent or appeals officer conducting the examination if you have any questions please call sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
